  Case 1:20-cv-00751-UNA Document 5 Filed 06/05/20 Page 1 of 1 PageID #: 103




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


AEGIS MOBILITY, INC.,
                                                      Case No. 1:20-cv-751
                       Plaintiff,
                                                      PLAINTIFF’S 7.1 CORPORATE
       v.                                             DISCLOSURE STATEMENT

GOOGLE LLC,
                                                      JURY TRIAL DEMANDED
                       Defendant.



       Pursuant to Rule 7.1, of the Federal Rules of Civil Procedure, Plaintiff Aegis Mobility,

Inc. (“Aegis” or Plaintiff), states that it does not have a parent corporation and no publicly held

corporation owns 10% or more of its stock.


Dated: June 5, 2020                           Respectfully submitted,


                                               /s/ James M. Lennon
                                              James M. Lennon (No. 4570)
                                              1526 Gilpin Avenue
                                              Wilmington, De 19806
                                              (302) 449-9010
                                              jlennon@devlinlawfirm.com

                                              KIRK. J. ANDERSON (CA SBN 289043)
                                              (Pro Hac Vice forthcoming)
                                              kanderson@budolaw.com
                                              BUDO LAW P.C.
                                              5610 Ward Rd., Suite #300
                                              Arvada, CO 80002
                                              (720) 225-9440 (Phone)
                                              (720) 225-9331 (Fax)

                                              Attorney(s) for Plaintiff Aegis Mobility, Inc.



                                       1
            PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT
